united states securities and exchange commission Washington, D.C.20549 FORM 10-K (Mark One) [X] Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 or [] Transition report pursuant to section 13 or 15(d ) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-2757 THE MONARCH CEMENT COMPANY (Exact name of registrant as specified in its charter) Kansas 48-0340590 (State or other jurisdiction of (IRS employer identification no.) incorporation or organization) P.O. Box 1000, Humboldt, Kansas 66748-0900 (Address of principal executive offices)(zip code) Registrant's telephone number, including area code:(620) 473-2222 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Class: Capital Stock, par value $2.50 per share Class B Capital Stock, par value $2.50 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).
